F|LED

UNITED STATES DISTRICT COURT UCT 3 0 2009

FOR THE DISTRICT OF COLUMBIA

NANCY MA¥ER WH|TT|NGTON, CLERK
U.S. DISTRICT COURT

CARLOS KIDD, §
Plaintiff, §
v_ § Civil Action No. 09-1657

BARACK OBAMA, et al., §
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of plaintiff’ s application to proceed in
forma pauperis and pro se complaint The Court will grant the application and dismiss the
complaint.

Plaintiff, who describes himself as an Atheist, alleges that the President of the United
States and the Chairman of the Federal Reserve have violated the First Amendment’s
Establishment Clause because they are responsible for the printing and distribution of currency
on which the "In God We Trust" is printed.‘ Compl. at 2. He demands that defendants
"destroy[] or re-cycle all currently circulating currency, and replace it with new currency without
any religious inscriptions." Id. at 3.

The Establishment Clause provides, "Congress shall make no law respecting an

1 lnsofar as plaintiff brings this action under the Federal Tort Claims Act, see

Compl. at 2, 3, the Court presumes without deciding that the complaint adequately states such a
claim and that plaintiff has exhausted his available administrative remedies under the Act prior to
filing this action.

establishment of religion. . .." U.S. Const. arnend. I. The Supreme Court instructs that "the
purpose of the Establishment and Free Exercise Clauses of the First Amendment is ‘to prevent,
as far as possible, the intrusion of either [the church or the state] into the precincts of the other."’
Lynch v. Donnelly, 465 U.S. 668, 672 (1984) (citing Lemon v. Kurtzman, 403 U.S. 602, 614
(1971)). Further, it instructs that "the Constitution [does not] require complete separation of
church and state; it affirmatively mandates accommodation, not merely tolerance, of all religions,
and forbids hostility toward any." Id. (citations omitted).

Courts consistently have held that the inscription of the phrase "ln God we trust" does not
violate the Establishment Clause. See Gaylor v. United States, 74 F.3d 214, 217-18 (l0th Cir.)
(concluding that the statutes establishing ‘ln God we trust’ as our national motto and providing
for its reproduction on United States currency do not violate the Establishment Clause.), cert.
denz`ed, 517 U.S. 1211 (1996); Aronow v. United States, 432 F.2d 242, 243 (9th Cir. 1970);

0 ’Haz`r v.i Blumenthal, 462 F. Supp. 19, 20 (W.D. Tex. 1978) (concluding that use of the motto
"ln God We Trust" on national coin and currency does not violate the First Amendment), ajj”’d,
588 F.2d 1144 (5th Cir.), cert. denz'ed, 442 U.S. 930 (1979); see Freethought S0c ’y of Greater
Philadelphia v. Chester County, 334 F.3d 247, 264-65 (3d Cir. 2003) (commenting that "phrases
such as ‘ln God We Trust’ and ‘God save the United States and this Honorable Court’ are
non-sectarian and would not be used as prayer themselves"). As the Ninth Circuit has observed:

lt is quite obvious that the national motto and the slogan on coinage

and currency ‘ln God We Trust’ has nothing whatsoever to do with

the establishment of religion. 1ts use is of a patriotic or ceremonial

character and bears no true resemblance to a governmental

sponsorship of a religious exercise

Aronow v. United States, 432 F.2d at 243.

The Court will dismiss the complaint because it fails to state a First Amendment claim
upon which relief can be granted. See 28 U.S.C. § 19l5A(b)(1). An Order consistent with this

Memorandum Opinion will be issued separately on this same date.

 

United States District Judge
DATE: /p | }_,b\ °q